CORFMAN, C. J.
This appeal involves the same questions raised, passed upon, and determined in the case of Fannie M. Forbes v. Delta Land & Water Co. et al., 57 Utah, 200, 193 Pac. 1097, just decided; therefore controlling.
Let the judgment of dismissal appealed from be vacated and set aside, and the ease remanded to the district court of Millard county, with directions that the plaintiff be required to furnish bond as security for costs and charges in accordance with the statute in such cases made and provided. The plaintiff failing in that after 30 days’ notice, the action to be dismissed without prejudice. The parties hereto to each pay one-half of the costs on appeal.
FRICK, WEBER, GIDEON, and THURMAN, JJ., concur,